Citation Nr: 1021464	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  06-09 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, however diagnosed, to include posttraumatic 
stress disorder (PTSD), depression and/or anxiety disorder.  

2.  Entitlement to an increased evaluation for right wrist 
ganglion cyst scar, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to March 
1952.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied service connection for 
PTSD.  It is also on appeal from a November 2006 rating 
decision that denied service connection for depression and 
anxiety disorder, and a March 2008 rating decision that 
denied an increased evaluation for right wrist ganglion cyst 
scar, currently evaluated as 10 percent disabling.  

The Board will address the Veteran's claims for PTSD, 
depression and anxiety disorder together.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).  

The Veteran testified before the undersigned Veterans Law 
Judge in April 2010.  A transcript of that hearing is in the 
record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for a psychiatric disability, 
however diagnosed, to include PTSD, depression and/or anxiety 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

During the April 2010 hearing, the Veteran withdrew the issue 
of entitlement to an increased evaluation for right wrist 
ganglion cyst scar, currently evaluated as 10 percent 
disabling.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran with regard to the issue of entitlement to an 
increased evaluation for right wrist ganglion cyst scar, 
currently evaluated as 10 percent disabling, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. § 20.202.  A 
Substantive Appeal may be withdrawn on the record at a 
hearing or in writing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204.

During the April 2010 hearing, the Veteran withdrew the issue 
of entitlement to an increased evaluation for right wrist 
ganglion cyst scar, currently evaluated as 10 percent 
disabling. 

Based on the above, there remain no allegations of error of 
fact or law for appellate consideration with regard to the 
issue of entitlement to an increased evaluation for right 
wrist ganglion cyst scar, currently evaluated as 10 percent 
disabling.  Accordingly, it is therefore dismissed.


ORDER

The issue on appeal of entitlement to an increased evaluation 
for right wrist ganglion cyst scar, currently evaluated as 10 
percent disabling, is dismissed.


REMAND

A preliminary review of the record indicates that the 
Veteran's claim for service connection for a psychiatric 
disability requires additional development.  

The Veteran contends that while stationed at the Marine Corps 
Logistics Base at Barstow, California, he witnessed mushroom 
clouds from the above-ground explosions of Operation RANGER, 
about 50 miles away.  He claims that having actually seen the 
bombs' destructive power made him worry more than most people 
about a nuclear war with the Soviet Union.  He said that as a 
fireman at Barstow he also knew that radioactive materials 
were stored there.

A review of the Veteran's service personnel records and a 
fact sheet from the Defense Threat Reduction Agency indicates 
that the Veteran was stationed at Barstow during Operation 
RANGER.  

The current evidence includes conflicting psychiatric 
diagnoses.  VA outpatient treatment reports dated in 2005, 
2006 and 2007 provide diagnoses of PTSD.  

In a September 2005 statement, a Vet Center readjustment 
therapist (with an M. Ed. degree) provides that it was as 
likely as not the Veteran's exposure to hydrogen and atomic 
bomb testing at Barstow caused him psychological damage.  In 
a June 2006 statement, she stated that the Veteran's watching 
of the testing of the nuclear weapons, while not reaching the 
threshold of PTSD per the DSM-IV, pointed to significant 
depression and/or anxiety with a clear military connection.  

The report of a February 2008 VA PTSD examination resulted in 
an Axis I diagnosis of no psychiatric diagnosis.  In the body 
of the report, the examiner stated that the Veteran's 
exposure to nuclear testing did not qualify as a stressor 
(Criterion A Event) for PTSD.  The VA examiner said that 
stressful events that still have some effect on the Veteran 
include the nuclear blasts and his concern that they had had 
health effects on him, despite examination and review 
processes that suggest otherwise.  The examiner stated that 
it was "most likely the case that these exposures now form 
the CONTENT of his ruminations; they did not CAUSE them 
(capitals in original)."  The examiner also wrote that the 
Veteran's MMPI-2 results indicated that the Veteran tended to 
ruminate and obsess and that a focus of his obsessions 
included his Marine Corps experience and his physical health 
problems.  

The record also includes the report of a March 2010 private 
psychological examination, conducted by a psychologist 
described by the Veteran's representative during the hearing 
as a former VA psychologist from the St. Paul VA Medical 
Center.  The report provides an Axis I diagnosis of 
depressive disorder NOS, secondary to radiation exposure.  In 
a summary section, the psychologist stated that it was his 
professional opinion that the Veteran's depressive symptoms 
were secondary to his fears regarding his radiation exposure 
while serving in the Marines during the Korean War era.  

In light of the foregoing, the Board finds that a VA 
examination is necessary to determine the Veteran's current 
psychiatric diagnosis, and, if necessary, address its 
relationship to his active duty.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  In this regard, the Board also observes 
that the determination of the sufficiency, but not the 
existence, of a stressor is exclusively a medical 
determination for mental-health professionals, who are 
"experts" and "presumed to know the DSM requirements 
applicable to their practice and to have taken them into 
account in providing a PTSD diagnosis."  Cohen v. Brown, 10 
Vet. App. 128, 140 (1997).  In other words, whether a 
stressor was of sufficient gravity to have caused PTSD is a 
medical determination to be addressed during the VA 
examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for an 
examination by an appropriate VA examiner 
to determine the nature, extent and 
etiology of any psychiatric condition 
that may be present, to include PTSD, 
depression, anxiety disorder or any other 
current psychiatric disorder.  The claims 
file must be made available to the 
examiner.  

Following a review of the relevant 
medical evidence in the claims file, the 
medical history (including that set forth 
above), and the results of the clinical 
evaluation and any tests that are deemed 
necessary, the examiner is asked to 
opine: (1) whether witnessing explosions 
from Operation RANGER would constitute a 
stressor for purposes of PTSD; and (2) 
whether it is at least as likely as not 
(50 percent or more likelihood) that any 
current psychiatric condition (to include 
PTSD, depression, anxiety disorder or any 
other current psychiatric disorder) had 
its onset during service or within one 
year of service discharge or is otherwise 
causally related to the Veteran's 
service, to include witnessing a nuclear 
blast while stationed at Barstow, 
California during Operation RANGER. 

2.  Then, readjudicate the appellant's 
claim.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


